Exhibit 10.48

 

ANCILLARY AGREEMENT

under

 

NORTHWEST AIRLINES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(2001 Restatement)

 

THIS AGREEMENT, Made and entered into by and between Northwest Airlines, Inc., a
Minnesota corporation, (the “Employer”) and  Neal S. Cohen (the “Participant”).

 

WHEREAS, Employer has established a nonqualified plan of deferred compensation
for the benefit of a select group of management or highly compensated employees
currently set forth in a document entitled “Northwest Airlines Supplemental
Executive Retirement Plan (2001 Restatement)” (hereinafter the “2001 SERP
Restatement”); and

 

WHEREAS, The Plan maintained pursuant to the 2001 SERP Restatement (sometimes
referred to as the “SERP”) contemplates that certain terms and provisions may be
varied pursuant to a separate written agreement by and between Employer and
Participant known as an “Ancillary Agreement”; and

 

WHEREAS, The Employer and the Participant agree that upon executing this
Ancillary Agreement, Participant’s SERP benefit will be computed under and
governed solely by Part B of the 2001 SERP Restatement and not Part A of the
2001 SERP Restatement.

 

NOW THEREFORE, IT IS HEREBY AGREED, By and between Employer and Participant as
follows:

 

1)              DATE OF PARTICIPATION. Participant’s effective date for the
commencement of SERP participation is May 1, 2005.

 

2)              SPECIAL ARRANGEMENTS. For the purpose of computing Participant’s
benefits under the SERP, the following special rules shall apply.

 

a)              CB Increased Pay Credit Percentage. For the purpose of
determining Participant’s applicable pay credit percentage pursuant to Section
4.1.1(b)(1)(iii) of the 2001 SERP Restatement the Participant shall receive
(during the period from May 1, 2005 through April 30, 2010) three times the pay
credit that the Participant would otherwise be entitled to receive (i.e., the
“actual” plus two “deemed”). Therefore, the Participant’s applicable pay credit
percentage during the following periods shall be as follows:

 

With respect to Participant’s Earnings 
attributable to the following periods:

 

Participant’s applicable pay 
credit percentage shall be:

 

May 1, 2005 to April 30, 2006

 

30

% 

 

 

 

 

May 1, 2006 to March 31, 2007

 

30

%

 

 

 

 

April 1, 2007 to April 30, 2007

 

36

%

 

 

 

 

May 1, 2007 to April 30, 2008

 

36

%

 

 

 

 

May 1, 2008 to April 30, 2009

 

36

%

 

 

 

 

May 1, 2009 to April 30, 2010

 

45

%

 

1

--------------------------------------------------------------------------------


 

b)             CB Generally Applicable Pay Credit Percentage. For the purpose of
determining Participant’s applicable pay credit percentage pursuant to Section
4.1.1(b)(1)(iii) of the 2001 SERP Restatement during periods subsequent to April
30, 2010, Participant’s applicable pay credit percentage shall be determined
under the generally applicable rules of the Pension Plan; provided, however,
that in applying those rules, Participant’s actual Benefit Service shall be
increased by all additional deemed years of Benefit Service (i.e. 2 deemed years
of benefit accrual service for each actual year of benefit service for the
period May 1, 2005 through April 30, 2010).

 

c)              CB Initial Account. For the purpose of Section 4.1.1(b)(1)(iii)
of the 2001 SERP Restatement, Participant’s initial account balance would be
$190,458.23 as of May 1, 2005, if that initial account balance were computed on
a basis consistent with the Pension Plan formula for computing initial account
balances. In addition to this amount, your initial account balance determined as
of May 1, 2005 shall be credited with an additional $200,000.00 (resulting in a
total initial account balance of $390,458.23 as of May 1, 2005).

 

3)              INTEGRATION. This agreement is intended to be and is an
Ancillary Agreement as that term is used in the SERP. Insofar as this Ancillary
Agreement relates to Participant’s entitlement under the SERP, this Ancillary
Agreement represents the entire agreement of Participant and Employer and
supercedes all prior agreements and understandings, written or otherwise. In no
event shall this Ancillary Agreement and any other agreement be construed or
interpreted to provide duplicate benefits.

 

IN WITNESS WHEREOF, Employer and Participant have executed this Ancillary
Agreement as of April 29, 2005.

 

 

NORTHWEST AIRLINES, INC.

PARTICIPANT

 

 

 

 

  /s/ Douglas M. Steenland

 

   /s/ Neal S. Cohen

 

Douglas M. Steenland,

Neal S. Cohen

Chief Executive Officer

 

 

2

--------------------------------------------------------------------------------